Dewey, J.
If the facts in this case afford ground for any indictment under the Rev. Sts. c. 130, it would be more properly an indictment upon the second section, for unlawfully cohabiting within the state, with Davis, as husband and wife, the defendant having a former husband living, and not coming within the exception of the third section, as a person “ not the guilty cause of such divorce.” The offence of lewd and lascivious behavior, made punishable by the fourth section, does not, we think, embrace a case like the present. Commonwealth v. Putnam, 1 Pick. 136. Had the defendant been indicted under the second section, the question would then have arisen, as to the effect of the marriage in Vermont; and it would have been necessary to consider more particularly the present state of our law in relation to such marriages.
That a marriage, valid by the laws of the place where it is celebrated, is valid in this state, on grounds of public policy, though the parties went into another state merely to evade the laws of the state, is established in the cases of Medway v. Needham, 16 Mass. 157; West Cambridge v. Lexington, 1 Pick. 506; Putnam v. Putnam, 8 Pick. 433; Sutton v Warren, 10 Met. 451. The provision of the Rev. Sts. c. 75, § 6, *51seems to have been intended to meet this class of cases, that is, of individuals fraudulently attempting to evade the law of Massachusetts, so far as respects persons divorced for the cause of adultery, and to declare such marriages by the guilty party to be void in this commonwealth.
But that section did not originally embrace the case of a party divorced by reason of five years’ utter and wilful desertion. Such a divorce was not authorized until the passing of the statute of 1838, c. 126; in which, as to future marriages by either of the parties, no disqualifying clause was added. By the statute of 1841, c. 83, it was provided, that the guilty party should be debarred from contracting marriage during the lifetime of the innocent party, and that if the guilty party should contract such marriage, the same should be void, and such party should be adjudged guilty of polygamy. But this statute only applies, in terms, to marriages within the commonwealth ; and in reference to such, is full and explicit, making them void. It is only by implication, that we can extend these statute provisions to cases like the present, where the guilty party, who has been divorced, has subsequently gone from this commonwealth into a neighboring state, and been there married, and has then returned into this commonwealth, and here cohabited with the person to whom he or she has been thus married in another state. The adjudicated cases, above cited, would seem fully to sustain the validity of the marriage in Vermont, if it had taken place prior to the enactment of the Rev. Sts. c. 75, § 6 ; and the only question upon this point, therefore, arises upon the construction of that statute, taken in connection with the statute of 1841, c. 83. Upon this point, as the case does not require it, we express no opinion further than the remarks already made. Exceptions sustained.